DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the filing of 9/11/2019. Claims 1-8 are currently pending.

Claim Objections
Claim 1 is objected to because of the following informality: line 9 reads “for printing and; and” when it should read “for printing; and.” Appropriate correction is required.
Claim 2 is objected to because of the following informality: line 3 reads “scissor arms” when it should read “scissors arms.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “the print module” in line 6 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “a print module.” Claims 2-8 are rejected based on their dependency from claim 1.
	Regarding claim 1, the limitation “the turret moves the pouch to a station for printing” in lines 8-9 is vague and indefinite because the limitation appears to be a method step in an apparatus claim and it is not clear how it further limits the claimed apparatus since the turret is not a member of the claimed apparatus. In order to further prosecution, the limitation has simply been interpreted to be a further limiting of the intended used recited in the preamble.
	Regarding claim 2, the preamble “The vertical adjustment mechanism of claim 1” is indefinite because claim 1 is drawn to an apparatus for print and inspecting a pouch, wherein the apparatus comprises a vertical adjustment mechanism. It is not directed to only a vertical adjustment mechanism. In order to further prosecution, the preamble has been interpreted to recite “The apparatus of claim 1, wherein the vertical adjustment mechanism further comprises.” Note that claims 3-8 have similar recitations of a preamble. As such, they are rejected as indefinite based on the same reasoning for claim 2 and interpreted in a similar manner.

	Regarding claim 3, the limitation “camera module” in line 2 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “inspection module.”
	Regarding claim 4, the limitation “the module” in line 2 is vague and indefinite because it is not clear if the limitation is referring to the print module, the inspection module, or a new module. In order to further prosecution, the limitation has been interpreted to be referring to the print module, the inspection module, or a new module.
	Regarding claim 4, the limitation “second threaded member” in line 3 lacks sufficient antecedent basis. In order to further prosecution, the limitation “a second threaded module” in line 2 has been interpreted to recite “a second threaded member.”
	Regarding claim 4, the limitation “camera module” in lines 2-3 is vague and indefinite because it is not clear if the limitation is referring to a new element called a camera module or if it is referring to the inspection module since an article in front of the word is missing. In order to further prosecution, the limitation has been interpreted to recite “the inspection module.”
	Regarding claim 5, the limitation “having a curved section to extend along an arc” in line 2 is indefinite because the limitation appears to be grammatically incorrect and it is not clear what is being claimed. In order to further prosecution, the limitation has been interpreted to recite “having a curved section that extends along an arc.”

	Regarding claim 6, the limitation “camera module” in line 3 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “the inspection module.” Note that claim 7 recites “the camera module.” The “camera module” of claim 7 has also been interpreted to recite “the inspection module.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramoto (US 2020/0002031 A1) in view of Yeh (US 5315927).
(133 – Fig. 2) for printing and inspecting a pouch, the apparatus comprising: a base (the cylindrical section of 133 – Fig. 2); a platform (the rectangular section of 133 – Fig. 2) mounted to the base; an inspection module (132 – Fig. 2) having a camera (para. 0047, lines 15-18); a print module (131 – Fig. 2) having a print head for printing the pouch (para. 0047, lines 1-6); a guide (the left 112 – Fig. 4F) mounted to the platform (via 101 – Fig. 2) to guide the pouch (para. 0054); and a back plate (the right 112 – Fig. 4F) spaced apart from the guide for forming a path to position the pouch for printing and inspection (para. 0054). Note that the language “for printing and inspecting a pouch, the pouch supported by a turret of a fill machine” followed by “the turret moves the pouch to a station for printing” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the apparatus disclosed by Hiramoto is fully capable of printing and inspecting a pouch supported by a turret of a fill machine, wherein the turret is capable of moving the pouch to a station for printing.
	However, Hiramoto does not disclose that the platform is vertically adjustable.
	Yeh teaches an apparatus for printing, the apparatus comprising: a base (20’ – Fig. 1) and a platform (44 – Fig. 1) mounted to the base by a vertical adjustment mechanism (the height adjustment device, col. 2, line 63 – col. 3, line 5) to be positioned at a position along a vertical axis. One of ordinary skill in the art, upon reading the teaching of Yeh, would have recognized that allowing the platform to be adjustable would provide greater flexibility in the 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted the base and platform of Hiramoto with the base, platform, and associated adjustment mechanisms of Yeh in order to provide greater flexibility in the packaging process by allowing the printer to print at different locations on a pouch in response to customer preference.

Hiramoto, as modified by Yeh, further teaches:
	Claim 2, essentially all of the elements of the claimed invention in claim 1.
	However, Hiramoto, as modified by Yeh, does not teach at least one pair of scissors arms.
	In this case, the examiner takes Official Notice that it is old and well-known in the art to use a scissors mechanism connected to a platform as recited in claim 2 to raise an object. Such mechanisms for example, are commonly used to raise cars. Furthermore, the examiner takes the position that one of ordinary skill in the art would have recognized that the vertical adjustment mechanism of Hiramoto and Yeh and the scissors mechanism recited in claim 2 are art recognized equivalents for vertical adjustment of an object.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted the vertical adjustment mechanism comprising at least one pair of scissors arms and a screw rod as recited 

	Claim 3, a horizontal adjustment mechanism (col. 2, lines 38-53, Yeh) for adjusting the position of the print module (131 – Fig. 2, Hiramoto) and inspection module (132 – Fig. 2, Hiramoto) along the platform.

	Claim 4, a screw rod (4 – Fig. 1, Yeh) and a threaded member (5 – Fig. 1, Yeh) mounted to the inspection module (via the other elements of the apparatus) and a second threaded member (3 – Fig. 1, Yeh) mounted to the inspection module (via the other elements of the apparatus), the screw rod being received in the first and second threaded member (col. 2, lines 43-49, Yeh).

	Claim 7, that the guide (the left 112 – Fig. 4F, Hiramoto) is adjustably mounted to the platform to move to and away from the inspection module (see Figs. 4F and 4G, the left 112 is capable of moving left and right which would be toward and away from the inspection module).

Allowable Subject Matter
Claims 5, 6, and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
3/10/2021